EXHIBIT CERTIFICATION OF CHIEF FINANCIAL OFFICER FURNISHED PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Alsius Corporation (the “Company”) on Form 10-K for the fiscal year ended December31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brett L. Scott, Chief Financial Officer of the Company, certify, pursuant to Rule13a-14(b) or Rule15d-14(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)) and 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Brett L. Scott Brett L. Scott Chief Financial Officer This certification accompanies this Report pursuant to Rule13a-14(b) or Rule15d-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C.
